Citation Nr: 0841106	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1990 to February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in November 2007.  A transcript of the hearing is 
of record.  

At the November 2007 hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  Hearing 
transcript (T.) at 3, 10.  This claim is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  


FINDING OF FACT

A hearing disability for VA compensation purposes is not 
currently shown.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 (as amended), 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (db) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

Throughout the current appeal, the veteran has described 
progressive hearing loss since service.  He believes that 
this problem is the result of acoustic trauma to which he was 
exposed during his active military duty.  In particular, he 
maintains that, as a cargo specialist during service, he was 
exposed to very loud noises.  He reported wearing hearing 
aids only for those specific in-service activities for which 
they (the hearing aids) were required.  

According to the veteran's testimony, his only post-service 
occupational noise exposure has occurred in the past two 
years in his employment as a train driver, and, even then, he 
wore "earmuffs."  See, e.g., T. 3-5.  Also of record are 
statements in which his wife attested to the worsening of his 
hearing since service.  See, e.g., T. 8, 11-12.  

Although at the September 1990 enlistment examination the 
veteran denied ever having experienced hearing loss, an 
audiogram completed at that time showed some hearing 
impairment (30 db at 3000 Hz and 25 db at 6000 Hz (in the 
right ear) and 35 db at 6000 Hz (in the left ear).  In the 
following month, he was fitted for ear plugs.  

Subsequent service treatment records reflect occasional 
findings of hearing impairment (25 db at 3000 Hz in the right 
ear in October 1991; 30 db at 2000 Hz and 3000 Hz, and 25 db 
at 6000 Hz in the right ear in January 1992; and 25 db at 
2000 Hz and 35 db at 3000 Hz in the right ear in February 
1995).  An audiogram conducted at the November 1997 
separation examination (several months prior to discharge) 
was positive for some hearing impairment in the veteran's 
right ear (30 db at 2000 Hz and 35 db at 3000 Hz).  

Post service evidence reflects a report of private 
audiological testing completed in September 2005 appearing to 
show some hearing loss, particularly in the veteran's right 
ear.  

In February 2008, the veteran underwent a VA audiological 
evaluation.  At that time, he again described in-service 
noise exposure from his work loading and unloading ships as a 
cargo specialist for eight years.  In particular, he reported 
noise from ventilation blowers, vehicles (such as tanks), and 
weapon firing.  Significantly, however, this audiological 
evaluation provides no evidence of a bilateral impaired 
hearing disability for VA compensation purposes.

Service connection may only be granted for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

The Board has considered the veteran's statements asserting 
continuity of his hearing loss symptomatology.  Indeed, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  As discussed herein, however, 
post-service evidence does not reflect the presence of a 
diagnosis of a bilateral hearing loss disability for VA 
compensation purposes.  Without such evidence, continuity 
cannot be found to be established, either through the 
competent evidence or through his statements.  

Where, as here, there is no competent evidence of a bilateral 
impaired hearing disability for VA compensation purposes, the 
preponderance of the evidence is against a claim for service 
connection for such a disorder.  See 38 C.F.R. § 3.385 
(2008).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  As such, the appeal is denied.  

The Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the disability at issue-
has been provided by the medical personnel who have examined 
the veteran during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations and by 
service records obtained and associated with the claims 
folder.  

As such, the Board finds these records to be more probative 
than the subjective evidence of complaints of hearing 
impairment since service.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to him in March 2004 and July 2004 that fully addressed 
all notice elements and were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the service connection 
issue on appeal and of his and VA's respective duties for 
obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  The timing defect of this 
letter was cured by the Appeals Management Center's 
subsequent readjudication of the issue on appeal and issuance 
of a supplemental statement of the case in August 2008.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the veteran has submitted a report of private 
post-service audiological testing.  He denied receiving any 
treatment for hearing impairment, or undergoing evaluations 
of his hearing acuity, at a VA medical facility.  T. at 12.  
Further, in February 2008, he was accorded a VA audiological 
examination.  In addition, he was provided an opportunity to 
set forth his contentions during the hearing conducted before 
the undersigned VLJ in November 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this service 
connection claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


